DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 6/7/2022 "Reply" elects without traverse and identifies claims 1, 2, 4, 7-16, 18, 21-23, 25, and 27 as being drawn to Species C1.  Accordingly, Examiner has withdrawn claim 5 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 5/4/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US Pub. No. 2020/0321375).
Regarding claim 1, in FIG. 3, Wu discloses a semiconductor package, comprising: a semiconductor chip (304, paragraph [0041]) that comprises a plurality of photoelectric conversion elements (308, paragraph [0041]) on an active array region of the semiconductor chip; a transparent member (306, paragraph [0041]) on the semiconductor chip; and a spacer (310/305/318, paragraph [0042]) between the semiconductor chip and the transparent member, and horizontally spaced apart from the active array region, wherein the spacer comprises: a supporter that extends from a top surface of the semiconductor chip toward a bottom surface of the transparent member; a first adhesive pattern (horizontal portion of 318, paragraph [0041]) that is between the semiconductor chip and a bottom surface of the supporter; and a second adhesive pattern (305, paragraph [0042]) that is between the transparent member a top surface of the supporter, wherein the spacer protrudes outwardly from a lateral surface of the semiconductor chip, and wherein a lateral surface of the spacer is offset from the lateral surface of the semiconductor chip.
Regarding claim 4, in FIG. 3, Wu discloses that the lateral surface of the spacer is aligned with a lateral surface of the transparent member.
Regarding claim 7, in FIG. 3, Wu discloses that the spacer defines an inner space between the semiconductor chip and the transparent member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No. 2020/0321375).
Regarding claim 8, Wu appears not to explicitly disclose that when viewed in plan, the spacer has an annular shape that surrounds the active array region.
However, to prevent debris and contamination from entering the cavity and obscuring photoelectric conversion elements it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the spacer such that it has an annular (surrounding) shape that surrounds the active array region.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No. 2020/0321375) in view of Oganesian (US Pub. No. 2013/0056844).
Regarding claim 9, in FIG. 3, Wu discloses that the semiconductor chip comprises: a semiconductor layer that comprises the plurality of photoelectric conversion elements (paragraph [0039]); a through electrode (316, paragraph [0043]) that vertically penetrates the semiconductor layer and is electrically connected to at least one of the plurality of photoelectric conversion elements; and a lower pad (314)on a bottom surface of the semiconductor layer and electrically connected to the through electrode.
Wu appears not to explicitly disclose a plurality of color filters on a top surface of the semiconductor layer and arranged to correspond to the plurality of photoelectric conversion elements; a plurality of micro-lenses on the color filters.
However, in FIG. 1E and paragraph [0021], Oganesian discloses a similar imaging device comprising a plurality of color filters (44) on a top surface of a semiconductor layer and arranged to correspond to a plurality of photoelectric conversion elements (40); a plurality of micro-lenses (46) on the color filters to focus and filter specific wavelengths of light (raising efficiency).
To focus and filter specific wavelengths of light (raising efficiency) it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a plurality of color filters on a top surface of the semiconductor layer and arranged to correspond to the plurality of photoelectric conversion elements; and a plurality of micro-lenses on the color filters.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pub. No. 2020/0321375) in view of Oganesian (US Pub. No. 2013/0056844) as applied to claim 9, and further in view of Kim (US Pub. No. 2019/0214423).
Regarding claim 10, the combination of Wu and Oganesian discloses a driver IC (see FIG. 3 of Wu, element 340, paragraph [0039]) electrically connected, via the through electrode, to at least one of the plurality of photoelectric conversion elements.
The combination of Wu and Oganesian appears not to explicitly disclose that the driver IC is a logic chip.
However, the semiconductor art well recognized that logic ICs act as drivers for image sensors (see, for example, Kim, paragraph [0021]).
To form the driver IC it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement it with logic devices.
Allowable Subject Matter
Claims 12-16, 18, 21-23, 25, and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-16, 18, and 21, the prior art failed to disclose or reasonably suggest the claimed semiconductor package particularly characterized by the spacer comprising: a supporter that extends from a top surface of the semiconductor chip toward a bottom surface of the transparent member; and an adhesive layer on a lateral surface of the supporter, wherein a first end of the adhesive layer extends from the lateral surface of the supporter to contact a lateral surface of the semiconductor chip, wherein a second end of the adhesive layer contacts the bottom surface of the transparent member, the second end being opposite to the first end, and wherein the spacer protrudes outwardly from the lateral surface of the semiconductor chip, and wherein a lateral surface of the spacer is offset from the lateral surface of the semiconductor chip.
Regarding claims 22-23, 25, and 27, the prior art failed to disclose or reasonably suggest the claimed semiconductor package particularly characterized by a spacer that connects the second semiconductor chip to the transparent member, wherein the spacer comprises: a supporter along an outer edge of the second semiconductor chip, the supporter surrounding the plurality of micro-lenses; a first adhesive pattern between the supporter and the second semiconductor chip; and a second adhesive pattern between the supporter and the transparent member, wherein a lateral surface of the spacer is spaced apart from a lateral surface of the second semiconductor chip, and wherein a modulus of the supporter is greater than a modulus of the second semiconductor chip.
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2018/0019274 (see FIG. 2) discloses a semiconductor package, comprising: a semiconductor chip (2) that comprises a plurality of photoelectric conversion elements (SZ) on an active array region of the semiconductor chip; a transparent member (61) on the semiconductor chip; and a spacer (62/7/4) between the semiconductor chip and the transparent member, and horizontally spaced apart from the active array region, wherein the spacer comprises: a supporter (62) that extends from a top surface of the semiconductor chip toward a bottom surface of the transparent member; and an adhesive layer (4) on a lateral surface of the supporter, wherein a first end of the adhesive layer extends from the lateral surface of the supporter to contact a lateral surface of the semiconductor chip, and wherein the spacer protrudes outwardly from the lateral surface of the semiconductor chip, and wherein a lateral surface of the spacer is offset from the lateral surface of the semiconductor chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896